Citation Nr: 0417009	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right and left knees.

2.  Entitlement to service connection for a disability 
manifested by left testicular pain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

4.  Entitlement to an initial disability rating in excess of 
20 percent for benign prostatic hypertrophy.

5.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

6.  Entitlement to an initial compensable disability rating 
for pityriasis lichenoides et varioliformis acuta (PLEVA).  




ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran retired from active duty in July 2001, after over 
20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that denied the veteran's claims of 
entitlement to service connection for a disability of the 
right and left knees and for a disability manifested by left 
testicular pain; and granted service connection for tinnitus, 
evaluated at 10 percent disabling (effective August 1, 2001) 
and for bilateral hearing loss, benign prostatic hypertrophy, 
and PLEVA, each evaluated as noncompensable (effective August 
1, 2001).  The veteran perfected a timely appeal of these 
determinations to the Board.

In November 2003, the RO increased the disability rating for 
the service-connected benign prostatic hypertrophy to 20 
percent disabling, effective August 1, 2001.  

As the appeal regarding the evaluations of the veteran's 
tinnitus, bilateral hearing loss, benign prostatic 
hypertrophy, and PLEVA involve original claims, the Board has 
framed these issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDING OF FACT

The veteran is in receipt of the maximum schedular evaluation 
available for tinnitus.  


CONCLUSION OF LAW

Entitlement to an initial disability rating in excess of 10 
percent, to include separate ratings, for bilateral tinnitus 
is not warranted as a matter of law.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87a, Diagnostic Code 
6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefined VA's duty to assist a 
veteran in the development of a claim.  In August 2001, VA 
issued regulations to implement the provisions of the VCAA, 
which are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

VA's duties to notify and assist contained in the VCAA, 
however, are not applicable to instances such as this, in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.	Entitlement to an evaluation in excess of 10 percent 
for tinnitus.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, however, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial grant of service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson.

In this case, the veteran's tinnitus is evaluated under 
Diagnostic Code 6260 of the Rating Schedule, which provides 
that if the tinnitus is shown to be recurrent, a maximum 10 
percent evaluation is warranted.  The veteran's tinnitus is 
currently evaluated as 10 percent disabling.  Because the 
veteran is already receiving the maximum disability rating 
available, therefore, the veteran's claim for a higher rating 
must be denied.  Further, inasmuch as the 10 percent 
evaluation represents the greatest degree of impairment since 
the date of the grant of entitlement to VA compensation 
benefits, "staged rating" is also unnecessary.  See 
Fenderson, 12 Vet. App. at 126.

The above determinations are based on application of 
pertinent provisions of VA's Schedule for Rating 
Disabilities, and there is no showing of an exceptional or so 
unusual a disability picture regarding tinnitus as to warrant 
the assignment of an evaluation higher than 10 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing that the veteran's disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, his condition has not 
been shown to warrant frequent, or indeed any, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In addition, a separate 10 percent disability rating for each 
ear is not warranted as a matter of law.

The Board notes that Diagnostic Code 6260 was revised 
effective in June 2003 to provide for only a single 
10 percent evaluation for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2003).  The 
law in effect prior to June 2003, did not expressly prohibit 
the assignment of separate ratings.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the Board finds that neither the regulations in 
effect prior to June 2003, nor the regulations in effect 
after June 2003, allow separate ratings for bilateral 
tinnitus.  With respect to the law subsequent to June 2003, 
as noted above, Diagnostic Code 6260 was revised to provide 
for only a single 10 evaluation for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2003).  
With respect to the law in effect prior to June 2003, the 
Board notes that, in precedential opinion VAOPGCPREC 2-03, 
the VA General Counsel held that Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-03; see also 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. §§ 14.507(b), 19.5 (General Counsel precedent 
opinions binding on VA officials and employees); see also 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000). 

Further, the Board finds that bilateral tinnitus does not 
constitute two separate disabilities eligible for separate 
ratings under 38 C.F.R. § 4.25(b) (2003).  Here the Board 
notes that, except as otherwise provided in the rating 
schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  The assignment 
of separate ratings is dependent on a finding that the 
disease entity is productive of distinct and separate 
symptoms; the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This conclusion is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).

In this regard, the Board notes that the rating schedule 
provides for separate ratings for a single disease entity 
that has multiple manifestations.  For example, several of 
the diagnostic codes pertaining to the feet provide different 
ratings for unilateral versus bilateral involvement.  Having 
a disability that affects both feet, rather than just one 
foot, however, results in additional functional limitations, 
in terms of the ability to ambulate.  Having tinnitus in both 
ears does not result in significantly greater impact on the 
functioning of the auditory system, in comparison to having 
tinnitus in only one ear.  

In addition, the diagnostic codes pertaining to the auditory 
system specify the situations in which separate ratings are 
applicable, depending on unilateral or bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  And Diagnostic Code 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  None of the 
remaining diagnostic codes pertaining to the auditory system 
provide for unilateral versus bilateral involvement.  If one 
section of a statute includes specific language, but that 
language is missing from another section of the same statute, 
it is generally presumed that such omission is intentional.  
See Brown v. Gardner, 513 U.S. 115, 120 (1994); see also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(canons of statutory construction apply to regulations as 
well as statutes).  The regulation at issue specifies that 
recurrent tinnitus is to be evaluated as 10 percent disabling 
and does not distinguish between tinnitus that is perceived 
in one ear, both ears, or within the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  And as noted above, other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement.  Because some of the diagnostic codes 
pertaining to the auditory system distinguishes between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from Diagnostic 
Code 6260 was intentional.  

For the foregoing reasons, the Board finds that the veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent for tinnitus is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent, to include separate ratings, for bilateral tinnitus 
is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for a disability of the right and left knees and 
for a disability manifested by left testicular pain; 
entitlement to an initial disability rating in excess of 20 
percent for benign prostatic hypertrophy; and entitlement to 
initial compensable disability ratings for bilateral hearing 
loss and for PLEVA, must be remanded for further action.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38  U.S.C.A. §§5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended the duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

To date, the veteran has not been issued any sort of 
notification of the effect of the VCAA on his above-mentioned 
claims.  In this regard, the Board points out that the claims 
folder was received at the Board in April 2004, more than 
four years after the VCAA was enacted.  As such, a remand is 
warranted for the purpose of informing the veteran and his 
representative, if any, of the notification provisions at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

With respect to the claim for an initial compensable rating 
for PLEVA (i.e., skin condition), the Board notes that there 
have been significant changes in the pertinent rating 
criteria since the most recent fee basis examination in May 
2001.  Specifically, the criteria for evaluating skin 
disabilities were amended effective August 30, 2002.  See 67 
Fed. Reg. 49,596 (Jul. 31, 2002); now codified at 38 C.F.R. 
§ 4.118.  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To date, however, while the veteran was 
notified of the newly enacted provisions in the Statement of 
the Case dated December 2002, he was not apprised of the 
former criteria applicable to his condition.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
veteran's fee basis examination was conducted prior to the 
adoption of the new criteria and therefore it does not 
sufficiently addressed the symptomatology contemplated by the 
old and new revisions.  As such, further development, in the 
form of a new VA examination, is also warranted.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issues of 
entitlement to service connection for a 
disability of the right and left knees 
and for a disability manifested by left 
testicular pain; entitlement to initial 
disability rating in excess of 20 percent 
for benign prostatic hypertrophy; and 
entitlement to initial compensable 
disability ratings for bilateral hearing 
loss and for PLEVA, the RO should send 
the veteran and his representative, if 
any, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  The letter 
should explain, what, if any, information 
and (medical and lay) evidence not 
previously provided to VA is necessary to 
substantiate the veteran's.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to above-
mentioned claims.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his knees, left 
testicular pain, bilateral hearing loss, 
benign prostatic hypertrophy, and a skin 
condition (PLEVA) since service.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After obtaining and associating with 
the claims folder all available records 
received pursuant to paragraphs numbers 1 
& 2, the RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any presently existing 
disability of the right and left knees 
and/or any presently existing disability 
manifested by left testicular pain.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner for this study.  
All indicated studies should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:  

a.  With respect each currently present 
knee disorder, as to whether it is at 
least as likely as not that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service.

b.  With respect each currently present 
disability manifested by left testicle 
pain, as to whether it is at least as 
likely as not that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service.

The examiner should set forth the 
complete rationale all opinions expressed 
and conclusion reached, in a legible 
report.  

4.  After obtaining and associating with 
the claims folder all available records 
received pursuant to paragraphs numbers 1 
& 2, the RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and severity of the 
veteran's service-connected bilateral 
hearing loss.  The claims folder is to be 
made available to the examiner for review 
for this study.  All indicated tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

5.  After obtaining and associating with 
the claims folder all available records 
received pursuant to paragraphs numbers 1 
& 2, the RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
service-connected benign prostatic 
hypertrophy.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner for this study.  All indicated 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  In addition, based upon the 
examination results, review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the examiner should provide 
the following opinions:  

a.  Has the veteran developed urine 
leakage that requires the use of an 
appliance or the wearing of absorbent 
materials?  If so, please specify the 
frequency with which such absorbent 
materials must be changed.

b.  Has the veteran developed urine 
leakage that is continual; or, has he 
developed post-surgical urinary 
diversion, urinary incontinence or stress 
incontinence?

c.  Has the veteran developed urinary 
frequency that includes both daytime 
voiding intervals and awakening at night 
for voiding?  If so, please specify the 
number of awakenings per night for 
voiding.

d.  Has the veteran developed obstructed 
voiding, including characterized by 
obstructive symptomatology with or 
without stricture disease requiring 
dilation?  If so, please specify the 
frequency of the required dilation, if 
any.

e.  Has the veteran developed marked 
obstructive symptomatology (i.e., 
hesitancy, slow or weak stream, decreased 
force of stream) with any one or 
combination of the following: (a) post 
void residuals greater than 150 cc., (b) 
uroflowmetry:  markedly diminished peak 
flow rate (less than 10 cc/sec), (c) 
recurrent urinary tract infections 
secondary to obstruction, and/or (d) 
stricture disease requiring periodic 
dilation?  If so, please specify the 
frequency. 

f.  Has the veteran developed urinary 
retention that requires intermittent or 
continuous catheterization? 

g.  Has the veteran developed a urinary 
tract infection that requires long-term 
drug therapy, hospitalizations (including 
frequency thereof), and/or requires 
intermittent intensive management?

h.  Has the veteran developed a urinary 
tract infection with recurrent 
symptomatic infection that requires 
drainage/frequent hospitalization 
(including frequency thereof) and/or 
requires continuous intensive management?

The examiner should set forth the 
complete rationale all opinions expressed 
and conclusion reached, in a legible 
report.  

7.  After obtaining and associating with 
the claims folder all available records 
received pursuant to paragraphs numbers 1 
& 2, the RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity the veteran's 
pityriasis et varioliformis acuta 
(PLEVA).  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
for this study.  All indicated studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should address 
the following:  

a.  Describe any scarring, exfoliation, 
exudation, ulceration, crusting, 
objective evidence of itching, 
disfigurement, and the extent and 
exposure of the affected areas.

b.  Specify the approximate percent of 
both the veteran's entire body, as well 
as his exposed areas, that are affected.

c.  Specify whether no more than topical 
therapy is required.

d.  Specify whether systemic therapy, 
such as corticosteroids or other 
immunosuppressive drugs, are required; 
and if so, specify whether the drug 
therapy is necessary for : (i) less than 
six weeks per year, or (ii) at least six 
weeks per year; or (iii) it is required 
on a constant or near-constant basis, 
during a 12-month period.

The examiner should set forth the 
complete rationale all opinions expressed 
and conclusion reached, in a legible 
report.  

7.  Thereafter, the RO should again 
review these claims of entitlement to 
service connection for a disability of 
the right and left knees and for a 
disability manifested by left testicular 
pain; entitlement to initial disability 
rating in excess of 20 percent for benign 
prostatic hypertrophy; and entitlement to 
initial compensable disability ratings 
for bilateral hearing loss and PLEVA, in 
light of the pertinent evidence and legal 
authority.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should furnish the 
veteran and his representative, if any, a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



